|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN DlSTR|CT OF OH|O
WESTERN DlV|S|ON

TORACE D. WEAVER,
Petitioner,
v_ _ Case No. 3:18-cv-393

Tl\vl sHooP, Warden, chillicothe JUDGE WALTER H- R'CE
Correctional lnstitution,

Respondent.

 

DEC|S|ON AND ENTRY ADOPT|NG UN|TED STATES MAG|STRATE
JUDGE’S REPORT AND RECOM|VIENDAT|ONS (DOC. #13);
OVERRUL|NG PET|T|ONER'S OBJECT|ON THERETO (DOC. #‘|4);
OVERRUL|NG PET|T|ONER'S lVlOT|ON TO ALTER OR AlV|END
JUDG|V|ENT (DOC. #12); CASE TO REMA|N TERM|NATED

 

Fol|owing the death of his two-year-old foster son, Petitioner, Torace
Weaver, Was convicted of murder, endangering children and obstructing official
business. On N|arch 3, 2019, the Court issued a Decision and Entry Adopting
United States Magistrate Judge Michael R. Merz's Report and Recommendations,
Doc. #2, and Dismissing Petition Under 28 U.S.C. § 2254 for Writ of Habeas
Corpus, Doc. #1. Doc. #9. Judgment Was entered on N|arch 5, 2019. Doc. #11.

On lVlarch 15, 2019, Petitioner filed a l\/|otion to Alter or Amend Judgment,
Doc. #12, in order to prevent manifest injustice. He argues that the law and the

facts do not support his convictions. On lVlarch 18, 2019, N|agistrate Judge Merz

issued a Report and Recommendations, Doc. #13, recommending that the Court
overrule Petitioner's lVlotion to Alter or Amend Judgment.

With respect to the sufficiency-of-the-evidence claim, IVlagistrate Judge
lVlerz found that Petitioner had not satisfied his burden of rebutting the factual
findings of the Second District Court of Appeals by clear and convincing evidence.
l\/|agistrate Judge lV|erz noted that Petitioner was alone with the child when the
death occurred, and that Petitioner had given inconsistent explanations of what
had happened. A forensic pathologist noted at least 20 previous head traumas,
some of which could have been produced by the impact of knuckles. ln addition,
witnesses testified that the child was in good physical condition prior to this foster
placement.

Nlagistrate Judge lV|erz correctly noted that, when a petitioner challenges
the sufficiency of the evidence, a federal court must defer both to the jury's
finding and to the finding of the appellate court that the evidence was sufficient to
support the conviction. Brown v. Konteh, 567 F.Sd 191 , 205 (6th Cir. 2009).
Although Petitioner disagrees with those factual findings, he failed to show clear
error of law or manifest injustice resulting from this Court’s dismissal of his
Petition. Doc. #13.

Petitioner has filed timely Objections to the Report and Recommendations,
Doc. #14. He maintains that the victim’s three-year-o|d brother, who has a
documented history of abusive behavior, is responsible for the victim’s previous

head traumas which "exacerbated the accident that caused his unintentional

death.” ld. at PagelD#63. Nevertheless, Petitioner still has not shown that no
”rational trier of fact could have found him guilty after resolving all disputes in
favor of the prosecution." Brown, 567 F.3d at 205. Nor has he shown that the
state appellate court's decision on the sufficiency of the evidence was
”unreasonable.” ld. He has established no legal basis for altering or amending this
Court’s decision dismissing his Petition.

Based on the citations of authority set forth by lVlagistrate Judge Merz in his
Report and Recommendations, Doc. #13, as well as upon a thorough de novo
review of this Court’s file and the applicable law, the Court ADOPTS said judicial
filing, Doc. #13, and OVERRULES Petitioner's Objections thereto, Doc. #14.
Petitioner's |Vlotion to Alter or Amend Judgment, Doc. #12, is OVERRULED.

The above-captioned case shall remain terminated on the Court’s docket.

perez April 3, 2019 L/z,¢ B\C:\
wALTER H. nlcE
uNlTED sTATEs DlsTRicT JuDGE

